 


113 HR 179 IH: Franchise Education for Veterans Act
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 179 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2013 
Mr. Griffin of Arkansas introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 38, United States Code, to allow certain veterans to use educational assistance provided by the Department of Veterans Affairs for franchise training. 
 
 
1.Short titleThis Act may be cited as the Franchise Education for Veterans Act. 
2.Use of educational assistance for franchise training 
(a)GI Bill 
(1)Program of educationSubparagraph (C) of section 3002(3) of title 38, United States Code, is amended to read as follows: 
 
(C)in the case of an individual who is not serving on active duty, includes— 
(i)a full-time program of apprenticeship or of other on-job training approved as provided in paragraph (1) or (2), as appropriate, of section 3687(a) of this title; 
(ii)a cooperative program (as defined in section 3482(a)(2) of this title); and 
(iii)a training program at a training establishment described in section 3452(e)(2) of this title that— 
(I)is approved for purposes of chapter 32 or 34 of this title; and 
(II)is for a franchise (as defined in section 436.1 of title 16, Code of Federal Regulations). . 
(2)LimitationsSection 3032 of such title is amended by adding at the end the following: 
 
(h)
(1)Subject to paragraphs (3) and (4), the amount of educational assistance payable under this chapter for a program of education consisting of a training program at a training establishment described in section 3452(e)(2) of this title shall be, with respect to any 12-month period in which such training is pursued, the lesser of the following: 
(A)The sum of— 
(i)the fees assessed by the training establishment concerned for the training; 
(ii)a monthly housing stipend for each month (or pro rata amount for each partial month) of training pursued equal to the monthly amount of the basic allowance for housing payable under section 403 of title 37 for a member with dependents in pay grade E–5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the training establishment; and 
(iii)a monthly stipend in an amount equal to $83 for each month (or pro rata amount for each partial month) of training pursued for books supplies, equipment, and other educational costs. 
(B)$15,000. 
(2)The number of months of entitlement charged in the case of any individual for a training program described in paragraph (1) is equal to the number (including any fraction) determined by dividing the total amount of educational assistance paid such individual for such program by the full-time monthly institutional rate of educational assistance such individual would otherwise be paid under subsection (a)(1), (b)(1), (d), or (e)(1) of section 3015 of this title, as the case may be. 
(3)
(A)In no event shall payment of educational assistance under this subsection for training described in paragraph (1) exceed the amount of the individual's available entitlement under this chapter. 
(B)With respect to an individual entitled to educational assistance under this subsection who is not described in subsection (a)(1) or (c)(1) of section 3015 of this title, the Secretary shall adjust the amount payable under paragraph (1) by an amount determined by the Secretary to reflect the difference in the rate of educational assistance such individual would be paid under such section as compared to the rate an individual described in subsection (a)(1) or (c)(1) of such section would be paid under such section. 
(4)A veteran may not receive— 
(A)more than 12 months of educational assistance under this subsection; and 
(B)a total amount of educational assistance under this subsection that is more than $15,000. . 
(b)Post-9/11 GI Bill 
(1)Approved programsSection 3313(b) of such title is amended by striking the period at the end and inserting , including a training program described in section 3002(3)(C)(iii) of this title.. 
(2)Franchise trainingSection 3313(g)(3) of such title is amended by adding at the end the following new subparagraph: 
 
(E)Subject to clauses (ii) and (iii), in the case of an individual pursuing a program of education consisting of a training program at a training establishment described in section 3452(e)(2) of this title, amounts, with respect to any 12-month period in which such training is pursued, as follows: 
(i)An amount equal to the lesser of— 
(I)the sum of— 
(aa)the fees assessed by the training establishment concerned for the training; 
(bb)a monthly housing stipend for each month (or pro rata amount for each partial month) of training pursued equal to the monthly amount of the basic allowance for housing payable under section 403 of title 37 for a member with dependents in pay grade E–5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the training establishment; and 
(cc)a monthly stipend in an amount equal to $83 for each month (or pro rata amount for each partial month) of training pursued for books supplies, equipment, and other educational costs; or 
(II)$15,000. 
(ii)In the case of an individual entitled to educational assistance by reason of paragraphs (3) through (8) of sections 3311(b), the amounts payable pursuant to clause (i) shall be the amounts otherwise determined pursuant to such clause multiplied by the same percentage applicable to the monthly amounts payable to the individual under paragraphs (2) through (7) of subsection (c). 
(iii)A veteran may not receive— 
(I)more than 12 months of educational assistance under this subsection; and 
(II)a total amount of educational assistance under this subsection that is more than $15,000. . 
(3)PaymentsSection 3313(g)(4)(C) of such title is amended by adding at the end the following: 
 
(iii)Payment for the amount payable under paragraph (3)(E) for pursuit of a program of education consisting of a training program at a training establishment described in section 3452(e)(2) of this title shall be paid to the individual upon the Secretary receiving a certification of enrollment with respect to the individual made by such establishment. . 
 
